Citation Nr: 0609072	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  96-08 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating for compensation 
prior to February 5, 1998, in connection with the claim 
received March 17, 1994.

(The issue of whether an August 19, 1985, decision of the 
Board of Veterans' Appeals (Board) that denied service 
connection for hypertension should be revised or reversed on 
the basis of clear and unmistakable error (CUE) is the 
subject of a separate decision that is being issued 
concurrently.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January 1953 to January 
1956, and from May 1956 to May 1960.

This matter initially came before the Board on appeal from a 
decision of the RO  that granted a total disability rating 
for compensation, effective October 13, 1998.

During a July 2002 hearing before the Board, the veteran 
elected to proceed with the sole issue of entitlement to a 
total disability rating for compensation prior to October 13, 
1998, in connection with the claim received on March 17, 
1994.

The veteran appealed a November 2002 Board decision that 
granted a total disability rating for compensation from 
February 5, 1998, but not before, to the United States Court 
of Appeals for Veterans Claims (Court).  In August 2003, the 
Court vacated and remanded the portion of the Board's 
decision that denied an effective date earlier than February 
5, 1998, for a total disability rating for compensation.

In April 2004, the Board remanded this matter to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued the denial of the claim 
(as reflected in the November 2005 supplemental SOC (SSOC)) 
and returned this matter to the Board for further appellate 
consideration.

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes, as noted in 
the prior remand,  that, at page 22 of the transcript of the 
hearing held in July 2002, the veteran indicated that he was 
claiming entitlement to an earlier effective date for a 
schedular 100 percent rating.  The Board referred this claim 
to the RO for its consideration.  It does not appear that the 
RO has adjudicated this issue.  Therefore, the Board, again,  
refers the issue to the RO for appropriate action.


REMAND

The Board notes that the Veterans Law Judge who presided over 
the July 2002 hearing recently retired from the Board.  In 
February 2006, the RO notified the veteran that he was 
entitled to another hearing before the Board.  In March 2006, 
the Board received the veteran's request for a video 
conference hearing.

Because the RO is responsible for scheduling the veteran's 
requested video conference hearing, a remand of this matter 
to the RO is necessary.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should take appropriate action to 
schedule the veteran for a video 
conference hearing before a Veterans Law 
Judge, in accordance with his March 2006 
request.  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the  appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


